DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-19 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “unit” in claims 7-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedlander et al. (US 2012/0096020 A1, hereby referred to as “Friedlander”).

Consider Claims 1, 7 and 13.
Friedlander teaches: 
- 1. (Currently Amended) A data processing method, comprising: / 7. (Currently Amended) A data processing apparatus, comprising: / 13. (Currently Amended)A data processing apparatus, further comprising: (Friedlander: [0006]-[0023], abstract, A computer implemented method, system, and/or computer program product define a paradigmatic member of a known task directed community. Non-linear attributes of each member of the known task directed community having a known agenda are identified. Each of the non-linear attributes is individually unrelated to the known agenda. Common nonlinear attributes shared by multiple members of the known task directed community are identified for use in defining the paradigmatic member of the known task directed community.)
- / 13. a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to: (Friedlander: [0017] A hard drive interface 132 is also coupled to system bus 106. Hard drive interface 132 interfaces with a hard drive 134. In one embodiment, hard drive 134 populates a system memory 136, which is also coupled to system bus 106. System memory is defined as a lowest level of volatile memory in computer 102. This volatile memory includes additional higher levels of volatile memory (not shown), including, but not limited to, cache memory, registers and buffers. Data that populates system memory 136 includes computer 102's operating system (OS) 138 and application programs 144.)
(Friedlander: [0023] Referring now to FIG. 2, a high level flow chart of one or more steps taken by a processor to create and store a paradigmatic member of a known cohort is presented. After initiator block 202, members of a known cohort, which has a known agenda, are identified (block 204). [0024] As described in block 206, non-obvious or even unrelated attributes (i.e., non-linear attributes) of each member of the cohort are identified and supplied by a computer, such as cohort computer 152 shown in FIG. 1, as received from an attribute source, such as attributes server 154.)
- 1. automatically performing two different types of nonlinear combination processing operations on the plurality of pieces of feature data to obtain two groups of processed data, / 7.a nonlinear processing unit, configured to automatically perform two different types of nonlinear combination processing operations on the plurality of pieces of feature data to obtain two groups of processed data, / 13. automatically perform two different types of nonlinear combination processing operations on the plurality of pieces of feature data to obtain two groups of processed data, (Friedlander: [0024] As described in block 206, non-obvious or even unrelated attributes (i.e., non-linear attributes) of each member of the cohort are identified and supplied by a computer, such as cohort computer 152 shown in FIG. 1, as received from an attribute source, such as attributes server 154. Nonetheless, if one or more non-linear attributes are shared by members of the known cohort (block 208), then a paradigmatic member can be defined based on these nonlinear attributes and at least one constraint (block 210). This paradigmatic member is defined as a modeled person that has an interest/capacity/ability to be a participating member of that known cohort ( or a similar cohort having a similar agenda/constraints), subject to a specific combination of nonlinear attributes and at least one constraint)
- 1. wherein the two groups of processed data comprise a group of higher-order data and a group of lower-order data, / 7.wherein the two groups of processed data comprise a group of higher-order data and a group of lower-order data, / 13. wherein the two groups of processed data comprise a group of higher-order data and a group of lower-order data, (Friedlander: Examiner Note: groups of lower order data would be analogous in scope to the constraints defined on the cohort, while the higher order data would be the attributes that are defined for the constraint and cohort. [0024] Nonetheless, if one or more non-linear attributes are shared by members of the known cohort (block 208), then a paradigmatic member can be defined based on these nonlinear attributes and at least one constraint (block 210). This paradigmatic member is defined as a modeled person that has an interest/capacity/ability to be a participating member of that known cohort (or a similar cohort having a similar agenda/constraints), subject to a specific combination of nonlinear attributes and at least one constraint. [0025] The constraint is a requirement of the cohort itself. Exemplary constraints are that members live within a predefined geographical area (i.e., within a predetermined radius of a meeting location of the cohort), that each member has some predetermined license/credential necessary for participating in the activities of the cohort, that the members are all over a certain age, etc. Thus, once a candidate paradigmatic member is defined based on his/her non-linear attributes (which are unrelated to the agenda of the cohort), then this candidate paradigmatic member may be further filtered out based on the linear constraints of the cohort itself.)
- 1. wherein the higher-order data is related to a nonlinear combination of m pieces of feature data in the plurality of pieces of feature data, / 7.wherein the higher-order data is related to a nonlinear combination of m pieces of feature data in the plurality of pieces of feature data, / 13. wherein the higher-order data is related to a nonlinear combination of m pieces of feature data in the plurality of pieces of feature data, (Friedlander: Examiner Note: groups of lower order data would be analogous in scope to the constraints defined on the cohort, while the higher order data would be the attributes that are defined for the constraint and cohort. The constraint and the cohorts, i.e. n would be at least 2, while the attributes that are defined would be m, as it would be analogous to the number of members that are returned for the cohort and constraint. [0024] Nonetheless, if one or more non-linear attributes are shared by members of the known cohort (block 208), then a paradigmatic member can be defined based on these nonlinear attributes and at least one constraint (block 210). This paradigmatic member is defined as a modeled person that has an interest/capacity/ability to be a participating member of that known cohort (or a similar cohort having a similar agenda/constraints), subject to a specific combination of nonlinear attributes and at least one constraint. [0025] The constraint is a requirement of the cohort itself. Exemplary constraints are that members live within a predefined geographical area (i.e., within a predetermined radius of a meeting location of the cohort), that each member has some predetermined license/credential necessary for participating in the activities of the cohort, that the members are all over a certain age, etc. Thus, once a candidate paradigmatic member is defined based on his/her non-linear attributes (which are unrelated to the agenda of the cohort), then this candidate paradigmatic member may be further filtered out based on the linear constraints of the cohort itself.)
- 1. and wherein the lower-order data is related to a nonlinear combination of n pieces of feature data in the plurality of pieces of feature data, wherein m>3, and m>n>2; / 7. and wherein the lower-order data is related to a nonlinear combination of n pieces of feature data in the plurality of pieces of feature data, wherein m>3, and m>n>2; / 13. and wherein the lower-order data is related to a nonlinear combination of n pieces of feature data in the plurality of pieces of feature data, wherein m>3, and m>n>2; (Friedlander: Examiner Note: groups of lower order data would be analogous in scope to the constraints defined on the cohort, while the higher order data would be the attributes that are defined for the constraint and cohort. The constraint and the cohorts, i.e. n would be at least 2, while the attributes that are defined would be m, as it would be analogous to the number of members that are returned for the cohort and constraint. [0025] Thus, once a candidate paradigmatic member is defined based on his/her non-linear attributes (which are unrelated to the agenda of the cohort), then this candidate paradigmatic member may be further filtered out based on the linear constraints of the cohort itself. [0026]-[0027], [0028] Thus, shared non-linear attributes among more members increase the accuracy of describing a paradigmatic member. Similarly, an increase in the number of shared attributes among members also increases the accuracy of describing a paradigmatic member (P( Al B) ), since members of the known cohort sharing more attributes causes the probability that a candidate person (for the known cohort or a similar cohort) will have the same attributes as the paradigmatic member regardless of any other information (P(B)) to decrease)
- 1. and determining prediction data based on a plurality of pieces of target data, wherein the plurality of pieces of target data comprise the two groups of processed data. / 7.and a predicting unit, configured to determine prediction data based on a plurality of pieces of target data, wherein the plurality of pieces of target data comprise the two groups of processed data. / 13. and determine prediction data based on a plurality of pieces of target data, wherein the plurality of pieces of target data comprise the two groups of processed data. (Friendlander: [0029] Returning to FIG. 2, once the paradigmatic member is defined, this paradigmatic member is mapped to the common non-linear attributes of members of the known cohort and the constraint of the cohort, and is stored for future use (block 212). In one embodiment, this mapping includes adding a tag to the entry for the paradigmatic member for ease of future retrieval. For example, assume that, based on the known agenda and constraints on the known cohort, members of the known cohort hold a individual interest in public beautification (which is pre-defined as including painting building murals, planting trees in public spaces, picking up garbage from public spaces and roadways, working to restrict billboard locations, etc.).)

Consider Claims 2, 8 and 14. 
Friedlander teaches: 2. (Currently Amended) The method according to claim 1, wherein the automatically performing the two different types of nonlinear combination processing operations on the plurality of pieces of feature data to obtain two groups of processed data comprises: automatically performing a higher-order nonlinear combination processing (Friendlander: [0025] Thus, once a candidate paradigmatic member is defined based on his/her non-linear attributes (which are unrelated to the agenda of the cohort), then this candidate paradigmatic member may be further filtered out based on the linear constraints of the cohort itself. [0026]-[0027], [0028] Thus, shared non-linear attributes among more members increase the accuracy of describing a paradigmatic member. Similarly, an increase in the number of shared attributes among members also increases the accuracy of describing a paradigmatic member (P( Al B) ), since members of the known cohort sharing more attributes causes the probability that a candidate person (for the known cohort or a similar cohort) will have the same attributes as the paradigmatic member regardless of any other information (P(B)) to decrease [0029] Returning to FIG. 2, once the paradigmatic member is defined, this paradigmatic member is mapped to the common non-linear attributes of members of the known cohort and the constraint of the cohort, and is stored for future use (block 212). In one embodiment, this mapping includes adding a tag to the entry for the paradigmatic member for ease of future retrieval. For example, assume that, based on the known agenda and constraints on the known cohort, members of the known cohort hold a individual interest in public beautification (which is pre-defined as including painting building murals, planting trees in public spaces, picking up garbage from public spaces and roadways, working to restrict billboard locations, etc.).)

Consider Claims 3, 9 and 15. 
Friedlander teaches: 3. (Currently Amended) The method according to claim 1, wherein after obtaining the plurality of pieces of feature data, the method further comprises: automatically performing a linear combination processing operation on the plurality of pieces of feature data to obtain a group of first auxiliary data, wherein the group of first auxiliary data is related to a linear combination of at least two pieces of feature data in the plurality of pieces of feature data, and wherein the plurality of pieces of target data further comprise at least one piece of the group of first auxiliary data. / 9. (Currently Amended)The data processing apparatus according to claim 7, further comprising: a linear processing unit, configured to automatically perform a linear combination processing operation on the plurality of pieces of feature data to obtain a group of first auxiliary data, wherein the group of first auxiliary data is related to a linear combination of at least two pieces of feature data in the plurality of pieces of feature data, and wherein the plurality of pieces of target data further comprise at least one piece of the group of first auxiliary data. /15. (Currently Amended) The apparatus according to claim 13, the processor further executing the instructions to: automatically perform a linear combination processing operations on the plurality of pieces of feature data to obtain a group of first (Friedlander: Examiner Note: Auxiliary data in the form of a tag is analogous in scope and A tag, such as a descriptor text, is added to the entry for the paradigmatic member. [0029] Returning to FIG. 2, once the paradigmatic member is defined, this paradigmatic member is mapped to the common non-linear attributes of members of the known cohort and the constraint of the cohort, and is stored for future use (block 212). In one embodiment, this mapping includes adding a tag to the entry for the paradigmatic member for ease of future retrieval. For example, assume that, based on the known agenda and constraints on the known cohort, members of the known cohort hold a individual interest in public beautification (which is pre-defined as including painting building murals, planting trees in public spaces, picking up garbage from public spaces and roadways, working to restrict billboard locations, etc.). A tag, such as a descriptor text, is added to the entry for the paradigmatic member. An exemplary tag/descriptor text may be "public beautification." Thus, when another cohort, which is devoted to public beautification in any of the exemplary embodiments just described, is searching for new members, that other cohort may search for the tag "public beautification" to locate the appropriate paradigmatic member model. The process ends at terminator block 214.)

Consider Claims 6, 12 and 18. 
Friedlander teaches: 6. (Currently Amended) The method according to claim 1, wherein the plurality of pieces of feature data are a plurality of pieces of sparse feature data; and after the obtaining a-the plurality of pieces of feature data, the method comprises: converting the (Friedlander: [0025]-[0029], Figure 2, [0026] In order to determine what describes a paradigmatic member from known members of the cohort, in one embodiment a Bayesian analysis is used. This Bayesian analysis assumes that a new candidate member for either the known cohort or a new (but similar) cohort is being considered for membership. For example, assume that A represents the event that a candidate being considered will be a good member of a new cohort that is similar to a known cohort, and B represents the event that the candidate has the same attributes as a paradigmatic member of the known cohort. This results in the Bayesian probability formula [given below]. [0028] Thus, shared non-linear attributes among more members increase the accuracy of describing a paradigmatic member. Similarly, an increase in the number of shared attributes among members also increases the accuracy of describing a paradigmatic member (P( Al B) ), since members of the known cohort sharing more attributes causes the probability that a candidate person (for the known cohort or a similar cohort) will have the same attributes as the paradigmatic member regardless of any other information (P(B)) to decrease)

19. (Currently Amended) Friedlander teaches: A non-statutory computer readable storage medium, wherein the computer readable storage medium stores a computer program, and when the program is executed by a processor, the data processing method according to claim 1 is implemented. (Friedlander: [0007], [0012] [0012] These computer program instructions may also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium produce an article of manufacture including instructions which implement the function/act specified in the flowchart and/or block diagram block or blocks., [0015]-[0018], Figure 2, [0015] Computer 102 includes a processor 104 that is coupled to a system bus 106. Processor 104 may utilize one or more processors, each of which has one or more processor cores)



Allowable Subject Matter
Claims 4-5, 10-11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5, 10-11 and 16-17 are not rejected because the prior art fails to teach the methods of Claims 4-5, or the apparatuses of Claims 10-11 and 16-17, which specifically comprises the following features in combination with other recited limitations: 
4. (Currently Amended) The method according to claim 3, wherein the automatically performing the lower-order nonlinear combination processing operation on the plurality of pieces of feature data to obtain the group of lower- order data comprises:-automatically performing a lower-order nonlinear combination processing operation on the plurality of pieces of feature data by using a factorization machine (FM) based processing module or a field-aware factorization machine FFM-based processing module, to obtain the group of lower-order data; and wherein the automatically performing the linear combination processing operation on the plurality of pieces of feature data to obtain a group of first auxiliary data comprises: automatically performing a linear combination processing operation on the plurality of pieces of feature data by using the FM-based processing module or the FFM-based processing module, to obtain the group of first auxiliary data. / 10. (Currently Amended) The data processing apparatus according to claim 9, further comprising: a factorization machine FM-based processing module or a field-aware factorization machine FFM-based processing module; wherein the FM-based processing module comprises the a lower-order processing subunit and the linear processing unit; and wherein the FFM-based processing module comprises the a lower-order processing subunit and the linear processing unit.  / 16. (Currently Amended) The apparatus according to claim 15, wherein automatically performing the lower-order nonlinear combination processing operations on the plurality of pieces of feature data to obtain the group of lower- order data comprises: automatically a performing lower-order nonlinear combination processing operation on the plurality of pieces of feature data by using a factorization machine (FM) based processing module or a field-aware factorization machine FFM-based processing module, to obtain the group of lower-order data;  and wherein automatically performing the linear combination processing operation on the plurality of pieces of feature data to obtain a group of first auxiliary data comprises: automatically performing a linear combination processing operation on the plurality of pieces of feature data by using the FM-based processing module or the FFM-based processing module, to obtain the group of first auxiliary data. 
5. (Currently Amended)The method according to claim 1, wherein before the determining the prediction data based on t-the plurality of pieces of target data, the method further comprises: determining x pieces of empirical feature data with reference to both expert experience and the plurality of pieces of feature data, wherein x>1, and wherein the x pieces of empirical feature data comprise: one or more of data obtained from the plurality of pieces of feature data with reference to the expert experience or data obtained by performing a nonlinear combination processing operation on at least two pieces of feature data in the plurality of pieces of feature data with reference to the expert experience; and automatically processing the x pieces of empirical feature data to obtain a group of second auxiliary data, wherein the plurality of pieces of target data further comprise the group of second auxiliary data; and wherein when x=1, the group of second auxiliary data is related to one piece of empirical feature data; or when x>1, the group of second auxiliary data is related to one or more of a first combination of data or a second combination of data, wherein the first combination of data is a linear combination of at least two pieces of empirical feature data in the x pieces of empirical feature data, and wherein the second combination of data is a nonlinear combination of at least two pieces of empirical feature data in the x pieces of empirical feature data. / 11. (Currently Amended)The data processing apparatus according to claim 7, further comprising: a determining unit, configured to determine x pieces of empirical feature data with reference to both expert experience and the plurality of pieces of feature data, wherein x>1, and wherein the x pieces of empirical feature data comprise: one or more data obtained from the plurality of pieces of feature data with reference to the expert experience or data obtained by performing a nonlinear combination processing on at least two pieces of feature data in the plurality of pieces of feature data with reference to the expert experience; and an empirical processing unit, configured to automatically process the x pieces of empirical feature data to obtain a group of second auxiliary data, wherein the plurality of pieces of target data further comprise the group of second auxiliary data; and wherein when x=1, the group of second auxiliary data is related to one piece of empirical feature data; or wherein when x>1, the group of second auxiliary data is related to one or more of a first combination of data or a second combination of data, wherein the first combination of data is a linear combination of at least two pieces of empirical feature data in the x pieces of empirical feature data, and wherein the second combination of data is a nonlinear combination of at least two pieces of empirical feature data in the x pieces of empirical feature data. / 17. (Currently Amended) The apparatus method according to claim 13, the processor further executing the instructions to: determine x pieces of empirical feature data with reference to both expert experience and the plurality of pieces of feature data, wherein x>1, and wherein the x pieces of empirical feature data comprise: one or more of data obtained from the plurality of pieces of feature data with reference to the expert experience or data obtained by performing a nonlinear combination processing operation on at least two pieces of feature data in the plurality of pieces of feature data with reference to the expert experience; and automatically process the x pieces of empirical feature data to obtain a group of second auxiliary data, wherein the plurality of pieces of target data further comprise the group of second auxiliary data; and wherein when x=1, the group of second auxiliary data is related to one piece of empirical feature data; or when x>1, the group of second auxiliary data is related to one or more of a first data combination or a second data combination, wherein the first data combination is a linear combination of at least two pieces of empirical feature data in the x pieces of empirical feature data, and wherein the second combination of data is related to a nonlinear combination of at least two pieces of empirical feature data in the x pieces of empirical feature data. 

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
TANG; Ruiming et al.	US 20200134361 A1	DATA PROCESSING METHOD AND APPARATUS
Yu; Jinkai et al.	US 20200272913 A1	Recommendation Method and Apparatus
BIENSTMAN; Peter et al.	US 20200249543 A1	MULTIMODE RESERVOIR
FEHER, KAMILO	US 20010002202 A1	FMOD TRANSCEIVERS INCLUDING CONTINUOUS AND BURST OPERATED TDMA, FDMA, SPREAD SPECTRUM CDMA, WCDMA, AND CSMA

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662